Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered September 1, 2011, which granted plaintiff Commissioners of the State Insurance Fund of New York’s motion for summary judgment in its action to recover $453,358.95 in workers’ compensation policy premiums due to the State Insurance Fund (SIF) with statutory interest from November 30, 2008, and denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court correctly determined that defendant owes workers’ compensation premiums to SIF for its employees that were leased from employee leasing companies. Under the rules set forth in the Workers’ Compensation Rating Manual, defendant could have ensured that its leased employees were covered by workers’ compensation policies by obtaining the coverage directly or by having the employee leasing company obtain a separate policy naming defendant as an additional insured. Since there is no evidence in the record of the latter, SIF *562properly concluded that defendant was providing the workers’ compensation coverage itself and was responsible for paying the premiums.
We have considered defendant’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Acosta, Freedman, Richter and Gische, JJ. [Prior Case History: 2011 NY Slip Op 32869(U).]